Case 4:21-cv-00663 Document1 Filed on 03/01/21 in TXSD Page 1 of 7

«Led Sites
IN THE UNITED STATES DISTRICT outer Distt
COURT FOR THE SOUTHERN DISTRICT LED
OF TEXAS HOUSTON DIVISION MAR Q4 2021
HECTOR CASTILLO, § Nath
§ An Ochener, Clerk of Court
Plaintiff, §
§
v. § CIVIL ACTION NO.
§
ELEMENTIA USA, §
LLC §
§
Defendant.

PLAINTIFF’S ORIGINAL COMPLAINT
Plaintiff Hector Castillo, “Plaintiff” or “Mr. Castillo”) files this Original Complaint
againstElementia USA, LLC (“Defendant”).
ARY
1. Until February 12, 2020 Mr. Castillo served as Director of Supply Chain and

Logistics for Elementia USA. Mr. Castillo worked for Defendant from 2018 - 2020.

2. During that tenure, Plaintiff performance was good, he was never reprimanded,

had a negative review, or was coached about his work, ethics, performance or any other need
for improvement.

3. Defendant terminated Mr. Castillo on February 12, 2020, at a meeting with Bob
Musselman, (Allura’s CEO), and Gilberto Flores, (Elementia USA Vice-President of Human Resources),
for the articulated reason that his position was going to undergo an immediate centralization to
Mexico, City with Elementia, Mexico as part of the GBS, (Business Global Shares), services
initiative of 2020 per corporate instructions.

4. On February 13, 2020, Mr. Castillo’s position was posted for replacement at the
Houston office, contradicting the articulated reason for his termination.

5. On the same day of February 13, 2020. The Company announced the
Case 4:21-cv-00663 Document1 Filed on 03/01/21 in TXSD Page 2 of 7

appointment of Mr. Leonardo Westherdalth as the new Director of Logistics for

Elementia, USA.

6. Mr. Leonardo Westherhalh, is a much younger gentleman than Mr. Castillo
who is 46 years old.

7. Mr. Leonardo Westherhalh had been working as a subordinate of Mr. Castillo,
as an Inventory Manager prior to the promotion, without the experience, maturity or tenure

Mr. Castillo had.

8. The reason for the termination of Mr. Castillo was a sham, and it was a
wrongful.
9. Mr. Castillo was discriminated against on the basis of his age (46) when he was

terminated to be replaced by a younger person, less qualified, in or about 24 hours from his
termination.

10. Mr. Castillo’s termination was in violation of Title VII of the Civil Rights Act
of

1964, and the Age Discrimination in Employment Act of 1967.
PARTIES AND SDICTION

11. Plaintiff Hector Castillo is a natural person residing within the confines of the
Southern District of Texas, Houston Division. Plaintiff has standing to file this lawsuit.

12. Defendant Elementia USA LLC is a Delaware company operating within the
confines of the Southern District of Texas, Houston Division.

13. Defendant may be served with this Complaint through its registered agent,
Corporate Creations Network, Inc., at 3411 Silverside Rd. Tatnall Building Ste. 104,
Wilmington, New Castle, Delaware, 19810.

14. The Court has personal jurisdiction over Defendant based on general jurisdiction.
Case 4:21-cv-00663 Document1 Filed on 03/01/21 in TXSD Page 3 of 7

15. . The Court has subject matter jurisdiction over this case based on federal
question jurisdiction under Title VII of the Civil Rights Act.

16. | Venue is appropriate in the Southern District of Texas, Houston Division,
because a substantial part of the events giving rise to the claims in this lawsuit occurred in this
judicial district.

FACTUAL BACKGROUND

17. Plaintiff worked for Defendant from 2018-2020. When hired, Plaintiff was
under the belief that he was going to be working for one company, but upon arrival, he found
that there were three other companies working under the same umbrella, and he had to
provide support to all of them as part of his duties.

18. Plaintiff supported Allura, a building materials company; Nacobre USA, a
metals company; and Giant Cement under the Elementia umbrella. He reported directly to the
three CEOs, Bob Mussleman, (Allura CEO), Tim Kuebler, (Giant Cement CEO), and Greg
Gallman, (Nacobre CEO), however, Elementia Mexico had direct and indirect lines of
reporting that overlap those in the United States.

19. — Plaintiff was terminated on February 12, 2020, for the pretextual reason that his
position was going to undergo an immediate centralization to Mexico City, with Elementia
Mexico as part of the GBS, (Business Global Shares), services initiative of 2020 per corporate
instructions.

20. Throughout his tenure, Plaintiff's performance always received good reviews,
Mr. Castillo never received a negative review, write ups or corrective measures. He was in
fact, offered a month’s severance upon termination because he had a clean and positive record,

and was told the only reason he was being terminated was that the position was being
Case 4:21-cv-00663 Document1 Filed on 03/01/21 in TXSD Page 4 of 7

centralized.

TITLE VIL/ ADEA CLAIM OF AGE
DISC ATION

A. Legal Standards
21. Plaintiff incorporates the preceding paragraphs of this Complaint as if set forth

verbatim.

22. Title VII of the Civil Rights Act of 1964 through The Age Discrimination in
Employment Act of 1967 prohibits age discrimination by stating that “it is unlawful for an
employer to fail or refuse to hire or to discharge any individual or otherwise discriminate
against any individual with respect to his compensation, terms, conditions, or privileges of
employment, because of such individual’s age.” 29 U.S.C. § 623(a)(1).

23. Discrimination can be established through direct or circumstantial evidence.
Laxton v. Gap Inc., 333 F.3d 572, 578 (Sth Cir. 2003).

24. Where the plaintiff has not presented direct summary judgment evidence of
discrimination, courts apply the burden-shifting framework in McDonnell Douglas Corp. v.
Green, 411 U.S. 792 (1973). Under the framework, to establish a prima facie case of race
discrimination in a demotion case, a plaintiff must show that he: “(1) is a member of a
protected group; (2) was qualified for the position at issue; (3) was discharged or suffered some
adverse employment action by the employer; and (4) was replaced by someone outside his
protected group or was treated lessfavorably than other similarly situated employees outside
the protected group.” Willis v. Cleco Corp., 749 F.3d 314, 319-20 (5th Cir. 2014) (quoting
McCoy v. City of Shreveport, 492 F.3d 551,556 (Sth Cir. 2007)).

25. After the plaintiff establishes a prima facie case, the burden shifts to the
Case 4:21-cv-00663 Document1 Filed on 03/01/21 in TXSD Page 5 of 7

employer to show a legitimate, non-retaliatory reason for the adverse employment action.
Black, 646 F.3d at 259; McCoy v. City of Shreveport, 492 F.3d 551, 556 (Sth Cir. 2007).

26. The burden then shifts back to the plaintiff to show either: “(1) that the
defendant’sreason is not true, but is instead a pretext for discrimination (pretext alternative); or
(2) that the defendant’s reason, while true, is only one of the reasons for its conduct, and
another ‘motivating factor’ is the plaintiff's protected characteristic (mixed-motive{s]
alternative).” Black, 646 F.3d at259 (quoting Rachid v. Jack in the Box, Inc., 376 F.3d 305,
312 (Sth Cir. 2004)) (alteration in original).

27. All conditions precedent to this suit have been fulfilled.

B. Analysis

28. Plaintiff incorporates the preceding paragraphs of this Complaint as if set forth
verbatim.

29. _— Plaintiff was part of a protected group, was qualified for the job he held, suffered
an adverse employment action by being terminated, and was treated objectively worse than

similarly situated employees.

C. Damages

30. Plaintiff incorporates the preceding paragraphs of this Complaint as if set forth
verbatim.

31. Plaintiffs who prevail in a Title VII discrimination claim are entitled to back pay.
The purpose of back pay is to “make whole the injured party by placing that individual in the
position he or she would have been in but for the discrimination.” Sellers v. Delgado Cmty. Coll.,

839 F.2d 1132, 1136 (Sth Cir. 1988).
Case 4:21-cv-00663 Document1 Filed on 03/01/21 in TXSD Page 6 of 7

32. Prevailing plaintiffs are also entitled to reinstatement as an equitable remedy. See

Julian v. City of Houston, Tex., 314 F.3d 721, 729 (Sth Cir. 1992). If reinstatement is not feasible,

front pay will be awarded in a manner consistent with the remedial purposes of the law. See

Brunnemann v. Terra Int’l Inc., 975 F.2d 175, 180 (Sth Cir. 1992). Unlike back pay, front pay

refers to future lost earnings.

33. Prevailing plaintiffs are entitled to compensatory and punitive damages under Title

Plaintiff has suffered and continues to suffer economic damages as a result of this breach.

34 Due to the necessity of this suit, Plaintiff has also incurred attorney’s fees and court

costs. Plaintiff seeks recovery of reasonable attorney’s fees and court costs for this

litigation and,if necessary, appeal pursuant to TEX. CIv. PRAC. & REM. CODE § 37.009.

JURY DEMAND

35. Plaintiff demands a jury trial.

DAMAGES AND PRAYER

Plaintiff asks that he be awarded a judgment against Defendant for the following:

a.

Actual damages in the amount of lost back pay, lost benefits, and other
economic losses;

Reinstatement or front pay;
Compensatory damages;

Punitive damages;

Prejudgment and post-judgment interest;
Court costs;

Attorney’s fees; and

All other relief to which Plaintiff is justly entitled.
Case 4:21-cv-00663 Document1 Filed on 03/01/21 in TXSD Page 7 of 7

Respectfully submitted,

/s/ Jose C. Molina
Jose C. Molina
Texas Bar no: 24035124

Pro Hac Vice Motions Forthcoming
4201 CYPRESS CREEK PKWY
Suite 220

Houston, TX 77068

Phone: (281) 919-1647

Fax: (877) 667-4179

Email: Info@jmolinalaw.com

ATTORNEY FOR PLAINTIFF
HECTOR CASTILLO
